                                           Case 3:21-mc-80017-TSH Document 5 Filed 02/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE APPLICATION OF FORBES                         Case No. 21-mc-80017-TSH
                                   8     MEDIA LLC AND THOMAS BREWSTER
                                         TO UNSEAL COURT RECORDS
                                                                                             ORDER SETTING BRIEFING
                                   9                                                         SCHEDULE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Forbes Media LLC and its Associate Editor Thomas Brewster move the Court for an order

                                  14   unsealing certain court records relating to an order under the All Writs Act, 28 U.S.C. § 1652.

                                  15   ECF No. 1. The government shall file any response by February 16, 2021, and Forbes and

                                  16   Brewster shall file any reply by February 23, 2021.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: February 2, 2021

                                  20
                                                                                                   THOMAS S. HIXSON
                                  21                                                               United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
